                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


ISRAEL COLÓN,

             Plaintiff,

      v.                                               Case No. 18-CV-794

TERRY KISER, et al.,

             Defendants.


                       REPORT AND RECOMMENDATION


      Plaintiff Israel Colón is proceeding against the defendants on claims arising

under the Eighth Amendment. On May 31, 2019, defendants Jan Britt, Robert Frank,

Terry Kiser, and Sherri Pulda moved for summary judgment. They included with

their motion a copy of Civil L.R. 56, which requires a party opposing a motion for

summary judgment to file his response materials within thirty days of service of the

motion. (ECF No. 24 at 10.) They also included a copy of Civil L.R. 7, which informs

parties that the sanction for failing to file a memorandum in opposition to a motion

is sufficient cause for the court to grant the motion. (Id. at 6.)

      Under the rules, Colón’s response materials were due on July 1, 2019. Colón

did not respond to the motion for summary judgment, nor did he ask the court for an

extension of the deadline to respond.
      IT IS THEREFORE RECOMMENDED that the motion for summary

judgment (ECF No. 24) be GRANTED based on Colón’s failure to oppose the motion

and based on his failure to diligently pursue his case.

      Colón’s attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R. Civ.

P. 72(b)(2), which allow Colón to file written objections to the court’s recommendation

within fourteen days of service of the recommendation. Colón’s failure to timely file

objections with the district court shall result in a waiver of his right to appeal.

      Dated in Milwaukee, Wisconsin this 9th day of July, 2019.




                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                            2
